             Case 6:20-cv-01012-ADA Document 21 Filed 02/09/21 Page 1 of 6




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

                                                            §
                                                            §       Case No. 6:20-cv-01012
                                                            §
                                                                    Case No. 6:20-cv-01013
                                                            §
                                                            §       Case No. 6:20-cv-01014
     WSOU INVESTMENTS, LLC, d/b/a                           §
     BRAZOS LICENSING AND                                           Case No. 6:20-cv-01015
                                                            §
     DEVELOPMENT,                                           §       Case No. 6:20-cv-01016
                                                            §
                      Plaintiff,                                    Case No. 6:20-cv-01017
                                                            §
              v.                                            §       Case No. 6:20-cv-01018
                                                            §
                                                                    Case No. 6:20-cv-01019
     TP-LINK TECHNOLOGY CO., LTD,                           §
                                                            §       Case No. 6:20-cv-01020
                      Defendant.                            §
                                                                    Case No. 6:20-cv-01021
                                                            §
                                                            §       Case No. 6:20-cv-01022
                                                            §
                                                            §
                                                                    JURY TRIAL DEMANDED
                                                            §
                                                            §

PLAINTIFF’S RESPONSE TO DEFENDANT TP-LINK TECHNOLOGIES CO., LTD.’S
 OPPOSED MOTION TO DEFER ENTRY OF A GENERAL SCHEDULING ORDER
  PER F.R.C.P 16(B)(2), TO EXPEDITE CONSIDERATION OF ITS MOTION TO
      DISMISS, AND/OR TO STAY ACTIVITIES UNRELATED THERETO

           Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Plaintiff”

or “Brazos”), files this Response to Defendant TP-Link Technology Co. Ltd.’s (“TP-Link”)

Motion Opposed Motion to Defer Entry of a General Scheduling Order Per F.R.C.P. 16(B)(2), to

Expedite Consideration of its Motion to Dismiss, and/or Stay Activities Unrelated Thereto (Case

No. 6:20-cv-01012-ADA, Doc. 20)1 (“Motion”).




1
    Plaintiff will refer to Doc. 20 in Case No. 6:20-cv-01012-ADA, but this Response will address similar Motions
     filed in Case 6:20-cv-01012, -13, -14, -15, -16, -17, -18, -19, -20, -21, and -22-ADA.


                                                           1
         Case 6:20-cv-01012-ADA Document 21 Filed 02/09/21 Page 2 of 6




       TP-Link’s Motion seeking deferral of entry of a general scheduling order a sweeping

motion to stay would unnecessarily delay this case. This case can and should continue on its current

path. To the extent any accommodations need to be made to address jurisdictional discovery, that

can be done within the general schedule, if necessary. In any event, jurisdictional discovery can

be completed in a short time frame—a matter of weeks if TP-Link and its attorneys Foley &

Lardner (“Foley”) participate in that discovery. Finally, based on the stage of the case, TP-Link

does not have a deadline to which it must adhere for over two months, which leaves plenty of time

for jurisdictional discovery to be completed.

I.     Limited Jurisdictional Discovery is Justified.

       TP-Link opens its Motion arguing that no fact issue exists and Plaintiff has “initiated

unnecessary and irrelevant jurisdictional discovery” because Plaintiff’s “chosen method for

serving process is legally invalid.” Motion at 1. But TP-Link ignores that basic dispute between

the parties— Plaintiff intends to conduct discovery to confirm that TP-Link was served in

compliance with this Court’s order allowing Plaintiff to effect alternate service and that due

process was satisfied by serving an attorney having an attorney-client relationship with TP-Link.

More particularly, whether due process was met with service of the complaints on Foley or service

on the U.S. subsidiary. Plaintiff sought a stipulation from TP-Link in this regard to expedite the

process, but the parties have not come to an agreement—further evidence that a fact dispute exists

and limited jurisdictional discovery is necessary. See Ex. A.

       The factual dispute is entirely the making of TP-Link and Foley. Foley filed a Notice of

Non-Representation of Defendants TP-Link with this Court. Doc. 13. TP-Link then doubled-down

on the Foley non-representation claim in its Motion to Dismiss when it claimed “Foley does not

represent TP-Link China.” Doc. 17 at 10 fn.15. But when responding to Plaintiff’s discovery

requests, Foley reversed course, asserted the attorney-client privilege and refused to disclose


                                                 2
         Case 6:20-cv-01012-ADA Document 21 Filed 02/09/21 Page 3 of 6




communications with its client TP-Link. See Doc. 20-2 at Responses to Interrogatory Nos. 1, 2, 3,

5 and 7 (“TP-Link China objects to this Interrogatory to the extent it seeks information protected

from disclosure by the attorney-client privilege, the attorney work-product doctrine, the common

interest doctrine, and/or other applicable privileges or immunities.”). Foley and TP-Link seek to

have it both ways—assert the attorney-client privilege while simultaneously denying that Foley

represents TP-Link. This clear contradiction must be reconciled through discovery. TP-Link

cannot use attorney-client privilege as both a sword and a shield.

II.    Deferral of Entry of the Scheduling Order or a Stay of the Case is Unnecessary.

       Plaintiff has complied with the Court’s Standing Order Regarding Venue and Jurisdictional

Discovery Limits for Patent Cases. Discovery is already underway. Plaintiff immediately served

interrogatories and has received responses, albeit generally non-responsive. See Doc. 20-2. On

February 2, 2021, Plaintiff requested a short depositions of Foley and TP-Link to occur with seven

days, but no witness has yet been made available. See Ex. B. Thus, any delay in the timing of

depositions cannot be ascribed to Plaintiff. Discovery is progressing and should be completed

relatively soon if Foley and TP-Link can produce witnesses for deposition in a timely manner.

Delay is unnecessary.

       Based on the stage of this case, no delay is warranted. TP-Link argues that it “will be forced

to expend resources litigating substantive matters” in the absence of a deferral of the scheduling

order or an outright stay of the case. Motion at 10. But TP-Link has nothing “substantive” to work

on for many months. The Court’s CMC is deemed to have occurred on February 22, 2021. Doc.

20-1. According to the Court’s Scheduling Date Calculator, TP-Link’s next deadline does not

occur for over two months (April 12, 2021) when it will serve its preliminary invalidity

contentions. If TP-Link and Foley will produce witnesses in the next week, Plaintiff can then

respond to the Motion to Dismiss. The Motion to Dismiss could be ready for adjudication before


                                                 3
         Case 6:20-cv-01012-ADA Document 21 Filed 02/09/21 Page 4 of 6




the end of February. In all events, TP-Link’s concern about having to “litigate substantive matters”

is unfounded and should be rejected.

       For the foregoing reasons, Plaintiff respectfully requests the Court deny TP-Link’s Motion.




                                                 4
        Case 6:20-cv-01012-ADA Document 21 Filed 02/09/21 Page 5 of 6




Dated: February 9, 2021            Respectfully submitted,


                                   By:     /s/ Adam G. Price
                                          Raymond W. Mort, III
                                          Texas State Bar No. 00791308
                                          THE MORT LAW FIRM, PLLC
                                          100 Congress Avenue
                                          Suite 2000
                                          Austin, Texas 78701
                                          Tel/Fax: (512) 677-6825
                                          Email: raymort@austinlaw.com

                                          Adam G. Price
                                          Texas State Bar No. 24027750
                                          Christopher V. Goodpastor
                                          Texas State Bar No. 00791991
                                          Gregory S. Donahue
                                          Texas State Bar No. 24012539
                                          DINOVO PRICE LLP
                                          7000 N. MoPac Expressway
                                          Suite 350
                                          Austin, Texas 78731
                                          Telephone: (512) 539-2626
                                          Facsimile: (512) 539-2627
                                          Email: aprice@dinovoprice.com
                                          cgoodpastor@dinovoprice.com
                                          gdonahue@dinovoprice.com

                                          ATTORNEYS FOR PLAINTIFF WSOU
                                          INVESTMENTS, LLC D/B/A BRAZOS
                                          LICENSING AND DEVELOPMENT




                                      5
         Case 6:20-cv-01012-ADA Document 21 Filed 02/09/21 Page 6 of 6




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) on February 9, 2021, and was served via CM/ECF on all

counsel who are deemed to have consented to electronic service. Local Rule CV-5(b)(1).

                                                   /s/ Adam G. Price
                                                   Adam G. Price




                                              6
